                   Case 5:21-cv-00494 Document 1 Filed 05/24/21 Page 1 of 4




                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION

SARA ALICIA VALDEZ                                         §
Plaintiff,                                                 §
                                                           §
v.                                                         §           CAUSE NO. 5:21-cv-494
                                                           §
ALLSTATE FIRE AND CASUALTY                                 §
INSURANCE COMPANY                                          §
Defendant.                                                 §


         DEFENDANT ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S
                            NOTICE OF REMOVAL

           Defendant, Allstate Fire and Casualty Insurance Company, hereby removes this lawsuit

which is currently pending in the District Court for the 37th Judicial District of Bexar County,

Texas, Cause No. 2021CI08228, to the United States District Court for the Western District of

Texas, San Antonio Division, pursuant to 28 U.S.C. §§ 1441 and 1446, on the grounds of diversity

of citizenship, and would respectfully show the Court as follows:

                                                      BACKGROUND

           1.        On April 27, 2021, Plaintiff filed her Original Petition styled Sara Alicia Valdez v.

Allstate Fire and Casualty Insurance Company, in which Plaintiff alleges a claim for uninsured

motorist benefits.1

           2.        Plaintiff served Defendant with Plaintiff’s Original Petition and process on May 5,

2021, by E-mail on its registered agent.2




1
    See Exhibit “A”, Plaintiff’s Original Petition.
2
    See Exhibit “B”, Transmittal of Citation.


{00692590}
                Case 5:21-cv-00494 Document 1 Filed 05/24/21 Page 2 of 4




         3.       Plaintiff asserted a cause of action to recover for damages under an uninsured

motorist policy issued by Defendant.3 Plaintiff affirmatively plead that he seeks damages of “more

than $250,000 but not more than $1,000,000.4

         4.       Defendant has not answered the suit in state court.

                                            GROUNDS FOR REMOVAL

         5.       This Court has original jurisdiction over this suit based upon 28 U.S.C. § 1332(a)

because this suit involves a controversy between citizens of different states, and the amount in

controversy, exclusive of interest and costs exceeds $75,000.00.

    A. Parties are Diverse

         6.       Plaintiff is a natural person who affirmatively alleges that she is a Texas resident5

and is believed to be a citizen of Texas because “…for purposes of federal subject-matter

(diversity) jurisdiction, as a citizen of but one State. That is the state in which the person is

domiciled.”6

         7.       Defendant, Allstate Fire and Casualty Insurance Company is a foreign corporation

incorporated under the laws of the state of Illinois and its principal place of business is in Cook

County, Illinois, located at 2775 Sanders Road, Northbrook, Illinois 60062, and is therefore a

citizen of Illinois.7




3
  See Plaintiff’s Original Petition, ¶ 8.
4
  See Plaintiff’s Original Petition, ¶ 11.
5
  See Plaintiff’s Original Petition, ¶ 2
6
  O'Neal v. DePuy Synthes Sales, Inc., No. 19-CV-1328, 2019 WL 5569615, at *1 (W.D. La. Oct. 28, 2019), citing
Wachovia Bank v. Schmidt, 126 S. Ct. 941, 951 (2006), and Acridge v. Evangelical Lutheran Good Samaritan Soc.,
334 F.3d 444, 451 (5th Cir. 2003).
7
  Essex Ins. Co. v. Valdez, No. CIVA SA-07-CV-072-XR, 2007 WL 1438667, at *1 (W.D. Tex. May 1, 2007), citing
28 U.S.C. s 1332(c); Joiner v. Diamond M Drilling Co., 677 F.2d 1035, 1039 (5th Cir.1982). (“For the purposes
of diversity jurisdiction, a corporation is deemed to be a citizen of both the state in which it is incorporated and of the
state where its principal place of business is located.”).
{00692590}
Defendant Allstate Indemnity Company’s Notice of Removal
Page 2 of 4
               Case 5:21-cv-00494 Document 1 Filed 05/24/21 Page 3 of 4




    B. Amount in Controversy

         8.      The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00.8 The removing party may satisfy its

burden by either (1) demonstrating that it is “facially apparent” from the petition that the claim

likely exceeds $75,000.00, or (2) “by setting forth the facts in controversy—preferably in the

removal petition, but sometimes by affidavit—that support a finding of the requisite amount.”9

         9.      Here, it is facially apparent from Plaintiff’s petition that the claim exceeds

$75,000.00. Specifically, Plaintiff alleges she seeks monetary relief up to $1,000,000.00.10

         10.     Based upon the foregoing, the amount in controversy exceeds $75,000.00.

                                  REMOVAL IS PROCEDURALLY PROPER
         11.     This notice of removal is timely filed within thirty (30) after service of process upon

Defendant.11

         12.     Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and

Division of this Court embraces Bexar County, Texas, the place where the State Court suit was

filed.

         13.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon

Defendant in the state court action are attached herein as Exhibit A and Exhibit B.

         14.     Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff and to the District Clerk of Brazos County.




8
  Grant v. Chevron Phillips Chem. Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002).
9
  Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
10
   See Plaintiff’s Original Petition.,¶ 11.
11
   See 28 U.S.C. §1441(b)(1).
{00692590}
Defendant Allstate Indemnity Company’s Notice of Removal
Page 3 of 4
              Case 5:21-cv-00494 Document 1 Filed 05/24/21 Page 4 of 4




                                         PRAYER FOR RELIEF

        15.     Defendant, Allstate Fire and Casualty Insurance Company prays that the Court

accept jurisdiction over the state court action for the reasons set forth above and grant any such

other and further relief to which it may show itself justly entitled.


                                                    Respectfully submitted,

                                                    VALDEZ & TREVIÑO,
                                                    ATTORNEYS AT LAW, P.C.
                                                    Callaghan Tower
                                                    8023 Vantage Drive, Suite 700
                                                    San Antonio, Texas 78230
                                                    Phone: 210–598–8686
                                                    Fax: 210–598–8797

                                                      /s/ Jenna S. Ard
                                                    Robert E. Valdez
                                                    State Bar No. 20428100
                                                    revaldez@valdeztrevino.com
                                                    Jenna S. Ard
                                                    State Bar No. 24122143
                                                    jard@valdeztrevino.com
                                                    Counsel for Defendant

                                      CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

24th day of May 2021, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email and

via e-service in the state court proceeding:


Marcelo Galvan, III
LAW OFFICES OF GEORGE SALINAS
6243 IH-10 West, Suite 955
San Antonio, Texas 78201
mgalvan@salinastriallaw.com
Counsel for Plaintiff

                                                     /s/ Jenna S. Ard
                                                     Jenna S. Ard

{00692590}
Defendant Allstate Indemnity Company’s Notice of Removal
Page 4 of 4
